

116 HR 5757 IH: Military Sexual Assault Victims Empowerment Act
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5757IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. Barr (for himself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the care furnished to veterans with military
			 sexual trauma.
	
 1.Short titleThis Act may be cited as the Military Sexual Assault Victims Empowerment Act or the Military SAVE Act. 2.Improvements to care for veterans with military sexual trauma (a)Community careSection 1703(d) of title 38, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (D), by striking ; or and inserting a semicolon;
 (B)in subparagraph (E), by striking the period at the end and inserting ; or; and (C)by adding at the end the following new subparagraph:
						
 (F)a covered veteran is seeking counseling, care, or services for which the person is eligible under section 1720D of this title.
							;
 (2)in paragraph (3)— (A)by striking subparagraph (C) of such paragraph, or that and inserting subparagraph (C) of such paragraph, that; and
 (B)by inserting or that the covered veteran is seeking counseling or care or services for which the person is eligible under section 1720D of this title, after subparagraph (D) of such paragraph,; and
 (3)by adding at the end the following new paragraph:  (4)The Secretary shall provide to covered veterans described in paragraph (1)(F) information regarding the counseling, care, and services available to the covered veteran through the Department with respect to the counseling, care, and services described in such paragraph..
 (b)Improvements to military sexual trauma treatment authoritySection 1720D of such title is amended— (1)in subsection (a)—
 (A)paragraph (1), by striking overcome psychological trauma, which in the judgment of a mental health professional and inserting treat any condition, which in the judgment of a health care professional; (B)in paragraph (2)(A), by striking overcome psychological trauma and inserting treat conditions;
 (C)by amending paragraph (3) to read as follows:  (3)A veteran may receive counseling and care and services under this section through the Veterans Community Care program in accordance with section 1703(d) of this title.; and
 (D)in subsection (b)(2), by striking counseling each place it appears and inserting counseling and care and services. 